Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered July 21, 2015. The order and judgment, among other things, denied the cross motion of defendant-third-party plaintiff seeking a declaration that third-party defendant is a coinsurer for plaintiff on a 50/50 basis in the underlying action.
It is hereby ordered that the order and judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Time Cap Dev. Corp. v Colony Ins. Co. ([appeal No. 2] 148 AD3d 1749 [2017]).
Present — Whalen, P.J., Centra, Peradotto, DeJoseph and Scudder, JJ.